Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figure 1), Claims 1, 34, 35, and 36 in the reply filed on 03/21/22 is acknowledged. Claims 21-33 and 37-39 do not read on the elected species of Figure 1 and therefore are withdrawn from consideration.

Claims 21-33 and 37-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/21/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 34, 35, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…the clamp…” which lacks antecedent basis rendering the claim indefinite.
Additionally, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the connection between the clamp apparatus and the illumination system.
Claim 36 recites “…the clamp…” which lacks antecedent basis rendering the claim indefinite.  Additionally, claim 36 recites “an electrostatic clamp”, it is unclear if the “electrostatic clamp” is the same structural element as “the clamp”.
Claims 34 and 35 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osborne (US 2017/0207063 A1).

Regarding claim 1, Osborn discloses a clamp system (See Figure 3), comprising: a clamp apparatus [0028] to clamp a substrate wherein the clamp 114 is arranged opposing a back side of the substrate 118, wherein the clamp apparatus comprises an illumination system 302,304 disposed to direct radiation to the substrate [0035-0036], when the substrate is disposed on the clamp, wherein the radiation comprises a radiation energy, the radiation energy being equal to or above a threshold energy to generate mobile charge in the substrate [0035-0036], the illumination system being disposed to direct radiation to a front side of the substrate, opposite the back side of the substrate, (See Figure 3) wherein the radiation is provided: directly, in a line-of-sight manner (See Figure 3) [0036].
Regarding claim 35, Osborn discloses wherein the clamp 114 comprises an electrostatic clamp [0028].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 2017/0207063 A1) in view of Nainani (US 2014/0273504 A1).
Regarding claim 34, Osborne discloses the clamp system of claim 1 as set forth above.  Osborne does not disclose wherein the illumination system comprises an illumination source generating a radiation energy above 2.5 eV.  Nainani discloses wherein the radiation comprises radiation energy, the radiation energy being above 2.5 eV [0033-0035] (Note: the energy level is from 6.2 eV to 1.22 eV).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Osborne, in view of Nainani, such that the radiation energy is above 2.5 eV since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 2017/0207063 A1) in view of Nainani (US 2014/0273504 A1) in view of Busche (US 20160007412 A1).
Regarding claim 36, Osborn discloses a substrate processing system, comprising: a clamp apparatus to clamp a substrate 118 wherein the clamp 114 is arranged opposing a back side of the substrate 118 (See Figure 3), wherein the clamp 114 apparatus comprises: an electrostatic clamp [0028], the electrostatic clamp 114 to clamp a substrate 118 wherein the electrostatic clamp is arranged opposing a back side of the substrate (See Figure 1); and an illumination system 302,304, disposed to direct radiation to a front side of the substrate (See Figure 3), opposite the back side of the substrate, when the substrate is disposed on the electrostatic clamp 114, wherein the radiation comprises a radiation energy [0035-0036], wherein the radiation is provided directly, in a line of sight manner (See Figure 1).
Osborne does not disclose wherein the illumination system comprises an illumination source generating a radiation energy above 2.5 eV.  Nainani discloses wherein the radiation comprises radiation energy, the radiation energy being above 2.5 eV [0033-0035] (Note: the energy level is from 6.2 eV to 1.22 eV).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Osborne, in view of Nainani, such that the radiation energy is above 2.5 eV since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Osborne further does not specifically disclose a process chamber.  Busche discloses a substrate holder disposed with a process chamber (See Figure 2).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Osborne, in view of Busche, such that the clamp apparatus is mounted with a process chamber in order to contain the substrate processing system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722